DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1 and 3 are objected to because of the following informalities:  Each claim recites the term, “hooked to the connector in rotatable and slidable way”.  This phrase appears to be grammatically incorrect.  There may be many ways to rewrite the claim, for example: “in a rotatable and axial way”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Regarding claim 1, It’s unclear from the language of the claim whether the limitation, “containing an external body”, refers to previously recited “male fitting” or to “A male/female adapter”
Claim 1 recites the limitation "respective extremities" in line 6 of the claim.  There is insufficient antecedent basis for this limitation in the claim. The previous recitation of the extremity is singular (line 4 of Claim 1), and two extremities do not appear to be inherent features.

Regarding claim 2, the term, “consisting of projections direct to each other”, renders the claim to be indefinite as the metes and bounds of the term cannot be determined. 
Regarding claim 3, the term, “axial separating slit”, render the claim indefinite as it is unclear what is required by the term. Specifically, it’s unclear what is axial; the separating, or the slit.
The term “an introduction/collection male fitting”, renders the claim indefinite. It is not clear if the term is analogous to “introduction or collection”, or rather, “introduction and collection”.

Claim 4 recites the limitation "the inlet extremity" in line 3 of the claim.  There is insufficient antecedent basis for this limitation in the claim.

Regarding claim 6, the term, “consisting of projections direct to each other”, renders the claim to be indefinite as the metes and bounds of the term cannot be determined.


Allowable Subject Matter
Claims 1 and 3 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Claims 2, and 4-6 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN JACOB KLEIN whose telephone number is (571)270-5213. The examiner can normally be reached Monday-Friday, 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on 571-272-1115. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Benjamin J Klein/Primary Examiner, Art Unit 3781